 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made, effective as of August 21, 2007, by and between
Gibraltar Industries, Inc., a Delaware corporation, with offices at 3556 Lake
Shore Road, Buffalo, New York 14219 (the “Company”), and Brian J. Lipke, an
individual residing at                     , Derby, New York 14047 (the
“Executive”).
RECITALS:
     The Executive has been employed as the Chairman of the Board and Chief
Executive Officer of the Company pursuant to the terms of an employment
agreement made by and between the Executive and the Company and dated July 9,
1998 (such employment agreement being hereinafter the “Current Employment
Agreement”). The Current Employment Agreement amended and restated the
Executive’s original employment agreement with the Company dated November 1,
1993.
     The Company and the Executive desire to amend and restate the Current
Employment Agreement to permit the Executive to terminate his employment and
receive a severance payment in the event that the Company fails to honor its
commitments under the Current Employment Agreement or otherwise adversely
changes the terms and conditions of the Executive’s employment, to make certain
technical changes including technical changes designed to conform the provisions
of the payments which the Executive is entitled to receive on a termination of
his employment to the requirements of Internal Revenue Code Section 409A and to
effect an amendment of an award of restricted stock units made to the Executive
on April 6, 2005 to provide that if the Executive is employed by the Company at
the time he attains age sixty (60), the Executive’s rights to issuance of such
restricted stock units shall not be

 



--------------------------------------------------------------------------------



 



forfeitable. Executive has made and is expected to continue to make a major
contribution to the profitability, growth and financial strength of the Company.
In addition, the Company considers the continued services of the Executive to be
in the best interests of the Company and its stockholders.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the conditions and covenants set forth
in this Agreement, the parties hereto agree as follows:
ARTICLE 1.
Employment and Duties
     1.01 Employment. The Company hereby agrees to, and does hereby employ the
Executive, and the Executive hereby agrees to and does hereby accept employment,
as the Chief Executive Officer of the Company and the Chairman of the Company’s
Board of Directors. It is contemplated that the Executive will continue to serve
as the Chief Executive Officer of the Company and the Chairman of the Company’s
Board of Directors subject to the provisions of this Agreement and the right of
the Company’s Board of Directors to elect new officers and to appoint a new
Chairman. The Executive agrees that in the event his employment with the Company
is terminated for any reason whatsoever, effective as of the date of such
termination the Executive will be deemed and construed, without any further
action on the part of the Executive (including, but not limited to, the
execution and delivery of a written resignation letter), to have resigned:
(a) from his position as Chairman of the Board of Directors; (b) from his
position as Chief Executive Officer; (c) from all other positions he may hold as
an officer or director or member of the management of any corporation or other
entity that is directly or indirectly owned by the Company; and (d) from any and
all other positions he may hold with the Company or any of the Company’s direct
or indirect subsidiaries, whether as an officer or

2



--------------------------------------------------------------------------------



 



employee or as a member of any committee, board or other executive or
administrative body.
     1.02 Duties. During the period of his employment under this Agreement the
Executive shall perform such executive duties and responsibilities as may be
assigned to him, from time to time, by the Board of Directors of the Company and
shall be subject, at all times, to the control of the Company’s Board of
Directors. The Executive may become a director or trustee of any corporation or
entity that does not constitute a Competitive Operation as described in
Section 4.03 hereof; provided that, the Executive will not be permitted to serve
as a member of the board of directors of more than three (3) companies whose
shares are traded on a nationally recognized stock exchange without first
obtaining the approval of the Company’s Board of Directors. The Company shall
not require the Executive to perform services hereunder outside the Buffalo, New
York metropolitan area with such frequency or duration as would require the
Executive to move his residence from the Buffalo, New York area.
ARTICLE 2.
Compensation and Fringe Benefits
     2.01 Base Salary. The annual base salary of the Executive (hereinafter the
“Base Salary”) shall, for the 2007 calendar year, be equal to $660,000.
Accordingly, during the period beginning on the date this Agreement becomes
effective and ending December 31, 2007, the Company shall pay to the Executive
such amount as may be required, when added to the amount of the base salary
payments made to the Executive prior to the date hereof, to pay to the Executive
the $660,000 amount of his Base Salary for 2007. The portion of the Executive’s
Base Salary for the 2007 calendar year which is payable to the Executive after
the date of this Agreement shall be paid to the Executive in substantially equal
installments, less applicable withholding taxes on the dates that the Company
issues payroll checks to the employees of the Company’s corporate offices
located at 3556 Lake Shore Road, Buffalo, New York. The Base

3



--------------------------------------------------------------------------------



 



Salary of the Executive for any Renewal Term (as hereinafter defined) shall be
such amount as may be determined by the Compensation Committee of the Company’s
Board of Directors and shall be paid to the Executive in substantially equal
installments, less applicable withholding taxes at the same time that the
Company issues payroll checks to the employees of the Company’s corporate
offices located at 3556 Lake Shore Road, Buffalo, New York. If, at any time
after the date hereof the Base Salary of the Executive is increased, the term
“Base Salary” as used in this Agreement shall mean the Base Salary of the
Executive as so increased.
     2.02 Incentive Compensation. Subject to the following provisions of this
Section 2.02, the Executive shall be entitled to participate in the Company’s
Management Incentive Compensation Plan (the “MICP”) and the Company’s Long Term
Incentive Plan (the “LTIP”). Payment of the amount, if any, of any bonus the
Executive may become entitled to receive pursuant to the terms of the MICP shall
be made to the Executive in accordance with the terms of the MICP. The Executive
shall also be entitled to additional bonuses which the Compensation Committee of
the Board of Directors of the Company, in its sole discretion, may determine and
approve.
     2.03 Reimbursement of Expenses. The Company shall reimburse the Executive
for all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company.
     2.04 401(k) Restoration Plan.
          (a) The Company currently maintains a non-qualified plan of deferred
compensation for certain of its executives which is known as the “Gibraltar
401(k) Restoration

4



--------------------------------------------------------------------------------



 



Plan”, as amended. During the period of the Executive’s employment with the
Company pursuant to this Agreement, the Executive shall be entitled to
participate in the Gibraltar 401(k) Restoration Plan as the same may be amended
from time to time following the date of this Agreement.
     2.05 Tax Qualified Plans. The Executive shall be entitled to participate in
all tax qualified pension, profit sharing, 401(k) or other tax qualified plans
maintained, from time to time, by the Company for the employees of the Company
who are employed at the Company’s Buffalo, New York corporate offices.
     2.06 Group Welfare Benefits. During the period of the Executive’s
employment under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare benefits plans and programs which
are maintained by the Company for exempt salaried employees employed at the
Company’s Buffalo, New York corporate offices. Notwithstanding the foregoing,
the Company shall have no obligation to maintain or provide such group welfare
benefits to the Executive unless the Executive pays to the Company, on a monthly
basis, the employee portion of any costs associated with the maintenance and
provision of such benefits by the Company to exempt salaried employees employed
by the Company at its Buffalo, New York corporate offices. In addition, during
the period of the Executive’s employment under the terms of this Agreement, the
Executive shall be eligible to participate in the group health and welfare plans
and programs maintained by the Company for its executive officers.
     2.07 Vacation and Other Benefits. During each full year of the Executive’s
employment hereunder, the Executive shall be entitled to paid vacations for such
reasonable periods of time as may be prescribed in the Company’s vacation policy
in effect for salaried

5



--------------------------------------------------------------------------------



 



employees employed at the Company’s Buffalo, New York corporate offices. For
purposes of determining the amount of paid vacation which the Executive is
entitled to receive, all of the Executive’s years of service with the Company or
any of its affiliates shall be included. In addition, the Executive shall be
entitled to receive all other employment benefits and participate in such other
employee benefit plans as may, from time to time, be provided or maintained by
the Company for salaried employees employed at the Company’s Buffalo, New York
corporate offices.
ARTICLE 3.
Term and Termination
     3.01 Term.
          (a) (a) The period of employment of the Executive under this Agreement
shall begin on the date hereof and, provided that the Company delivers a written
notice to the Executive on or prior to September 1, 2007, which written notice
states that the Company is electing not to renew the period of the Executive’s
employment hereunder, shall end on December 31, 2007 (unless terminated sooner
as provided for in Section 3.01(b) hereof). If the Company does not deliver the
written notice described in the preceding sentence to the Executive by
September 1, 2007, the period of the Executive’s employment hereunder shall
automatically be extended for an additional period of twelve (12) consecutive
months beginning January 1, 2008, and ending December 31, 2008, (such twelve
(12) consecutive month period and any subsequent twelve (12) consecutive month
period hereinafter described in this Section 3.01(a) being hereinafter referred
to as a “Renewal Term”). If the period of the Executive’s employment pursuant to
this Agreement is renewed on January 1, 2008 (as provided for in the preceding
sentence) or any subsequent January 1 (pursuant to the following provisions of
the following sentence), unless terminated sooner as provided for in
Section 3.01(b) hereof, the

6



--------------------------------------------------------------------------------



 



period of the Executive’s employment pursuant to this Agreement shall end on the
last day of the then applicable Renewal Term provided that, on or before
September 1, of the then applicable Renewal Term, the Company delivers a written
notice to the Executive which states that the Company is electing not to renew
the period of the Executive’s employment hereunder. In the event that the
Company does not deliver such a written notice to the Executive on or before
September 1, 2008 or September 1 of any subsequent Renewal Term, a new Renewal
Term of twelve (12) consecutive months shall automatically begin on the next
following January 1 (the day immediately following the end of the then
applicable Renewal Term) and end on the next following December 31.
          (b) Notwithstanding anything to the contrary contained in
Section 3.01(a) above, the period of the Executive’s employment pursuant to this
Agreement shall be terminated upon the death of the Executive and may be
terminated as provided for in Sections 3.02, 3.03, 3.04, 3.05 and 3.06 hereof.
     3.02 Termination For Cause. Notwithstanding the provisions of Section 3.01
hereof, the Company may terminate the Executive’s employment hereunder at any
time for Cause (as defined below), by delivering to the Executive a written
notice of termination setting forth the date on which such termination is to be
effective and specifying in reasonable detail the facts and circumstances
claimed to provide a basis for the termination.
          For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder if the Compensation Committee
determines (and provides the Executive a written statement of its determination)
that the Executive has engaged in egregious acts or omissions which have
resulted in material injury to the Company and its business; provided that, the
Executive shall not, under any circumstances, be deemed to have

7



--------------------------------------------------------------------------------



 



engaged in egregious acts or omissions if: (a) the acts or omissions have been
committed or omitted by the Executive in connection with the implementation of
policies or procedures or strategic initiatives which have been disclosed to the
Board of Directors of the Company; and (b) the Board of Directors of the Company
has not directed the Executive not to implement any such policies, procedures or
strategic initiatives.
     3.03 Termination Without Cause. Notwithstanding anything to the contrary
contained in Section 3.01(a) hereof, the Company may, at any time on or after
the date hereof, terminate the Executive’s employment, without Cause (as “Cause”
is defined in Section 3.02 above), by delivering a written notice of termination
to the Executive. Upon delivery by the Company to the Executive of a written
notice of termination as provided for herein, the Executive’s employment
hereunder shall be terminated effective as of the end of the ninety (90) day
period beginning on the day following the date the Company delivers the written
notice of termination to the Executive. For purposes of Section 6.02 hereof, if,
as provided for by Section 3.01(a) hereof, on or before September 1, 2007 or
September 1 of any applicable Renewal Term, the Company delivers a written
notice to the Executive which states that the Company is electing not to renew
the period of the Executive’s employment hereunder, the termination of the
Executive’s employment with the Company which will occur on the expiration of
the Term or any Renewal Term immediately following the Company’s delivery of
such written notice to the Executive shall not be deemed and construed to be a
termination of the Executive’s employment by the Company without “Cause” and,
instead, shall be deemed and construed to be a retirement by the Executive from
his employment.
     3.04 Termination by the Executive.
          (a) (a) Notwithstanding anything to the contrary contained in
Section 3.01(a)

8



--------------------------------------------------------------------------------



 



hereof, the Executive may terminate his employment hereunder at any time by
delivering a written notice of termination to the Company. Upon delivery by the
Executive to the Company of a written notice of termination as provided for
herein, the Executive’s employment hereunder shall be terminated effective as of
the end of the ninety (90) day period beginning on the day following the date on
which the Executive delivers the written notice of termination to the Company.
          (b) For purposes of this Agreement, the Executive’s termination of his
employment pursuant to this Section 3.04 shall be deemed to be a “Good Reason
Termination” if the reason that the Executive has terminated his employment
(which reason shall be specifically set forth in the written notice of
termination which is delivered by the Executive to the Company) is that: (i) the
Executive has been assigned duties or responsibilities that are substantially
inconsistent with the position, duties, responsibilities and status of the
Company’s Chief Executive Officer; or (ii) the Executive’s Base Salary has been
reduced; or (iii) the Executive is required to move his residence from the
Buffalo, New York metropolitan area as a result of a relocation of the Company’s
Buffalo, New York corporate offices or a change in the duties of the Executive;
or (iv) the Company breaches any of its material obligations under this
Agreement; or (v) the Company breaches any of its obligations under this
Agreement which is not material, and such breach is not cured by the Company
within thirty (30) days following the Company’s receipt of written notice of
such breach from the Executive.
     3.05 Disability. If, during the period of the Executive’s employment
hereunder, it is determined by either the Company or the Executive that the
Executive suffers from a Total and Permanent Disability, the party that makes
the determination that the Executive suffers from a Total and Permanent
Disability shall provide written notice to the other party of such

9



--------------------------------------------------------------------------------



 



determination and, effective as of the last day of the calendar month in which
such written notice is delivered, the Executive’s employment with the Company
hereunder shall be deemed to be terminated. For purposes of this Agreement, the
Executive shall be deemed to suffer from a Total and Permanent Disability if the
Executive’s personal physician certifies in writing that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
     3.06 Retirement. The Executive may retire from his employment effective at
any time on or after the date he attains age sixty (60) by delivering to the
Company a written notice of his intent to terminate his employment with the
Company and retire, which written notice shall set forth the date on which such
retirement (and its related termination of employment) is to be effective. Upon
delivery by the Executive to the Company of the written notice of his intent to
terminate his employment hereunder and retire (as provided for above) the
Executive shall be deemed to have retired from his employment with the Company
effective as of the date the Executive’s retirement is to be effective as
specified in the written notice which the Executive delivers to the Company
containing the notice of his intent to terminate and retire; provided however,
that notwithstanding the foregoing, if the date on which the Executive’s
retirement is to be effective as set forth in the written notice which the
Executive delivers to the Company is less than thirty (30) days following the
date on which the Executive delivers the written notice of his intention to
retire to the Company, the Executive’s retirement from his employment with the
Company shall, notwithstanding anything to the contrary contained in the written
notice which the Executive delivers to the Company containing notice of his
intention to retire, be effective at the end of the thirty (30) day period
following the date the Executive delivers written notice of

10



--------------------------------------------------------------------------------



 



his intention to retire to the Company.
ARTICLE 4.
Confidentiality; Non-Compete Provisions
     4.01 Confidentiality. During the period of the Executive’s employment
hereunder and for a period of three (3) years following a termination, for any
reason whatsoever, of the Executive’s employment hereunder, the Executive agrees
that he will not, without the written consent of the Board of Directors of the
Company, disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any material
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae, designs or styles,
processes, customers, methods of distribution, or methods of manufacture of the
Company or any of its subsidiaries; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company.
     4.02 Non-Compete. During a period of three (3) years after the date of any
termination of the Executive’s employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any business conducted by the Company or with any group, division or
subsidiary

11



--------------------------------------------------------------------------------



 



of the Company in any geographic area where such business is being conducted at
the time of such termination (any such business, subject to the provisions of
Section 4.03 below, being hereinafter referred to as a “Competitive Operation”).
Ownership by the Executive of 2% or less of the voting stock of any publicly
held Company shall not constitute a violation of this Section 4.02.
     4.03 Competitive Operation. For purposes of Section 4.02 hereof: (a) a
business shall not be deemed to be a Competitive Operation unless: (i) 10% or
more of the consolidated gross sales and operating revenues of the Company is
derived from such business; or (ii) 10% or more of the consolidated assets of
the Company are devoted to such business; and (b) a business which is conducted
by the Company at the time of the Executive’s termination and which subsequently
is sold or discontinued by the Company shall not, subsequent to the date of such
sale or discontinuance, be deemed to be a Competitive Operation within the
meaning of Section 4.02 hereof.
     4.04 Non-solicitation of Employees. During a period of three (3) years
after the date of any termination of the Executive’s employment hereunder, the
Executive will not, solicit or offer to employ any individuals that are
employees of the Company or any of its subsidiaries or wholly owned limited
liability companies (including any executive officers of the Company) at the
time the Executive’s employment is terminated; provided that, the limitation on
the right of the Executive to solicit or offer to employ individuals as
contained in this Section shall not apply to any such individuals who, either
before or after the termination of the Executive’s employment hereunder, have
terminated their employment with the Company, its subsidiaries and its wholly
owned limited liability companies.

12



--------------------------------------------------------------------------------



 



ARTICLE 5.
Death and Disability Benefits
     5.01 Death Benefits.
          (a) If: (a) the Executive dies during the period of the Executive’s
employment hereunder; then (b) the Company shall cause the beneficiary of the
Executive (or, if none, the personal representative of the Executive’s estate)
to be paid any benefits payable to the beneficiaries of the Executive on account
of the Executive’s death as provided for by the terms of: (i) any life insurance
policies maintained by the Company for the benefit of the Executive; (ii) the
Gibraltar 401(k) Plan; (iii) the Gibraltar 401(k) Restoration Plan; (iv) any
equity based incentive compensation awards granted to the Executive in
connection with the LTIP; (v) any awards of restricted stock, restricted stock
units, options or other equity type awards granted to the Executive under the
terms of the Gibraltar Industries, Inc. 2005 Equity Incentive Plan, as the same
may be amended from time to time (hereinafter the “Omnibus Plan”) or otherwise
granted to the Executive; and (vi) any tax qualified retirement plans maintained
by the Company; and (c) the Company shall pay to the beneficiary of the
Executive (or if none, the personal representative of the Executive’s estate),
in one lump sum payment, an amount equal to the sum of: (i) fifty percent (50%)
of the Executive’s Base Salary at the rate in effect on the date of the
Executive’s death; and (ii) all bonuses which would have been payable to the
Executive under MICP if the Executive’s employment had continued through the end
of the fiscal year of the Company in which his death occurs and if the
performance of the Company under MICP had been at the target level of
performance. Payment by the Company to the beneficiary of the Executive (or, if
none, the personal representative of the Executive’s estate) of the amount
described in subsection 5.01(c) above shall be made by the Company no later than
the end of the ninety (90) day period following the Executive’s death and the
Executive’s beneficiary (or, if none, the personal

13



--------------------------------------------------------------------------------



 



representative of the Executive’s estate) shall not be permitted to designate
the taxable year of the Executive in which such payment is made.
          (b) Disability Benefits. If: (a) the Executive’s employment is
terminated as a result of his suffering of a Total and Permanent Disability;
then (b) the Company shall cause the Executive to be paid any benefits payable
to the Executive on account of his suffering of a Total and Permanent Disability
under the terms of: (i) any disability insurance policies maintained by the
Company for the benefit of the Executive; (ii) the Gibraltar 401(k) Plan;
(iii) the Gibraltar 401(k) Restoration Plan; (iv) any equity based incentive
compensation awards granted to the Executive in connection with the LTIP;
(v) any awards of restricted stock, restricted stock units, options or other
equity type awards granted to the Executive under the Omnibus Plan or otherwise
granted to the Executive; and (vi) any tax qualified retirement plans maintained
by the Company; and (c) the Company shall pay to the Executive, in equal monthly
installments, for each twelve (12) month period beginning on the first day
following the end of the six (6) month period which begins on the date the
Executive’s employment is terminated due to a Total and Permanent Disability and
for each twelve (12) month period which begins on each anniversary of the date
on which such six (6) month period begins (an “Anniversary Date”), for the
remainder of the Executive’s life, an amount equal to (i) his annual Base Salary
in effect at the rate in effect on the date his employment is terminated as a
result of his suffering of a Total and Permanent Disability up to a maximum of
$251,078 per year (adjusted as set forth below); minus (ii) the sum of (A) the
monthly amounts, if any, payable to the Executive under the terms of any
pension, profit sharing or disability benefit plans maintained by the Company
and in which the Executive was a participant at the time his employment is
terminated due to his suffering of a Total and Permanent Disability; (B) the
monthly amount of all social security,

14



--------------------------------------------------------------------------------



 



retirement or disability benefits payable to the Executive by any agency of the
United States Government or the State of New York for each such twelve
(12) month period; and (C) the monthly amounts payable to the Executive pursuant
to any policies of disability insurance maintained by the Company. On each
Anniversary Date, the $251,078 per year limit set forth above shall be adjusted
on a cumulative basis for each annual increase in the U.S. Department of Labor
Bureau of Labor Statistics Consumer Price Index for Urban Wage Earners and
Clerical Workers, New York, New York, 1982-84 = 100 measured between the month
prior to the first month in which such compensation payments were made and the
month prior to the commencement of each such successive year.
ARTICLE 6.
Severance and Effects of Termination
     6.01 Effect of Termination for Cause. In the event the Executive’s
employment with the Company is terminated by the Company for Cause (as permitted
by Section 3.02 hereof), the Company shall, on the date that the termination of
the Executive’s employment becomes effective, pay to the Executive in one lump
sum payment, an amount equal to the sum of: (a) any monthly installments of his
Base Salary which are accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective; and (b) any bonuses accrued for but
not yet paid to the Executive for the fiscal year of the Company ending
immediately prior to the fiscal year of the Company in which the Executive’s
employment is terminated. After the amount required to be paid to the Executive
by the preceding sentence has been paid, the Company shall have no further
obligation to pay the Executive any additional Base Salary, compensation or
bonuses and, except as otherwise provided in Section 6.07 and Section 6.08
hereof, no further obligation to pay to or provide the Executive any other
benefits. For purposes of this Agreement, monthly installments of the
Executive’s Base Salary shall not be deemed to

15



--------------------------------------------------------------------------------



 



be “accrued” if they are payable at any time after the date on which the
termination of the Executive’s employment is effective.
     6.02 Effect of Termination Without Cause. In the event that the Executive’s
employment is terminated by the Company, without Cause (pursuant to Section 3.03
hereof), at any time on or after the date hereof: (a) the Company shall, on the
date that the termination of the Executive’s employment with the Company is
effective, pay to the Executive, in one lump sum payment, less applicable
withholding taxes, an amount equal to the sum of: (i) any monthly installments
of his Base Salary which are accrued and unpaid as of the date the termination
of the Executive’s employment becomes effective; and (ii) any bonuses accrued
for but not yet paid to the Executive for the fiscal year of the Company ending
immediately prior to the fiscal year of the Company in which the Executive’s
employment is terminated; and (b) the Company shall, on the earlier of the end
of the six (6) month period following the date the termination of the
Executive’s employment is effective and the date of the Executive’s death, pay
to the Executive (or, in the case of the Executive’s death, to the personal
representative of the Executive’s estate), an amount equal to: (i) two and one
half (2.5) multiplied by (ii) the sum of (A) the Executive’s Base Salary as in
effect on the date his employment is terminated; and (B) all bonuses paid by the
Company to the Executive during the twelve (12) month period ending on the date
the Executive’s employment is terminated. After the amounts required to be paid
to the Executive by the preceding sentence have been paid, the Company shall
have no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, except as otherwise provided in Section 6.06,
Section 6.07 and Section 6.08 hereof, no further obligation to pay to or to
provide the Executive any other benefits.
     6.03 Effect of Termination by the Executive.

16



--------------------------------------------------------------------------------



 



          (a) (a) In the event that the Executive’s employment is terminated by
the Executive as permitted by Section 3.04 hereof, and the termination is not
deemed to be a “Good Reason Termination” (as defined in Section 3.04 hereof),
the Company shall, on the date that the termination of the Executive’s
employment with the Company is effective, pay to the Executive, in one lump sum
payment, an amount equal to the sum of: (i) any monthly installments of his Base
Salary which are accrued and unpaid as of the date of the Executive’s
termination; and (ii) any bonuses accrued for but not yet paid to the Executive
for the fiscal year of the Company ending immediately prior to the fiscal year
of the Company in which the Executive’s employment is terminated. After the
amount required to be paid to the Executive by the preceding sentence has been
paid, the Company shall have no further obligation to pay the Executive any
additional Base Salary, compensation or bonuses, and, except as otherwise
provided by Section 6.07 and Section 6.08 hereof, no further obligation to pay
to or provide the Executive any other benefits.
          (b) In the event that the Executive’s employment is terminated by the
Executive as permitted by Section 3.04 hereof, and the termination is deemed to
be a “Good Reason Termination” (as defined in Section 3.04 hereof): (i) the
Company shall, on the date the termination of the Executive’s employment with
the Company is effective, pay to the Executive, in one lump sum payment an
amount equal to the sum of: (A) any monthly installments of his Base Salary
which are accrued and unpaid as of the date the termination of the Executive’s
employment is effective; and (B) any bonuses accrued for but not yet paid to the
Executive for the fiscal year of the Company ending immediately prior to the
fiscal year of the Company in which the Executive’s employment is terminated;
and (ii) the Company shall, on the earlier of the end of the six (6) month
period following the date the termination of the Executive’s

17



--------------------------------------------------------------------------------



 



employment is effective and the date of the Executive’s death, pay to the
Executive (or, in the case of the Executive’s death, to the personal
representative’s death), an amount equal to: (A) two and one half (2.5)
multiplied by (B) the sum of (I) the Executive’s Base Salary as in effect on the
date his employment is terminated; and (II) all bonuses paid by the Company to
the Executive during the twelve (12) month period ending on the date the
Executive’s employment is terminated. After the amount required to be paid to
the Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses and, except as otherwise provided in Section 6.06, Section 6.07 and
Section 6.08 hereof, no further obligation to pay to or to provide the Executive
any other benefits.
     6.04 Effect of Termination Due to Disability. In the event that the
Executive’s employment with the Company is terminated as a result of his
suffering of a Total and Permanent Disability as described in Section 3.05
hereof, the Company shall, on the date that the termination of the Executive’s
employment becomes effective, pay to the Executive, in one lump sum payment, an
amount equal to the sum of: (i) any monthly installments of his Base Salary
which are accrued and unpaid as of the date the termination of the Executive’s
employment as a result of his suffering of a Total and Permanent Disability is
effective; (ii) any bonuses accrued for but not yet paid to the Executive for
the fiscal year of the Company ending immediately prior to the fiscal year of
the Company in which the Executive’s employment has been terminated; and
(iii) the amount required to be paid to the Executive pursuant to Section 5.02
above. After the amount required to be paid to the Executive by the preceding
sentence has been paid, except as otherwise provided in Section 5.02 above and
in Section 6.06, Section 6.07 and Section 6.08 hereof, the Company shall have no
further obligation to pay the Executive any additional Base

18



--------------------------------------------------------------------------------



 



Salary, compensation, bonuses or other benefits.
     6.05 Effect of Retirement. In the event that the Executive terminates his
employment and retires as provided for in Section 3.06 hereof, the Company
shall, on the date that the termination of the Executive’s employment by reason
of his retirement becomes effective, pay to the Executive, in one lump sum
payment, an amount equal to the sum of: (a) any monthly installments of his Base
Salary which are accrued and unpaid as of the date the Executive’s retirement
becomes effective; and (b) any bonuses accrued for but not yet paid to the
Executive for the fiscal year of the Company ending immediately prior to the
fiscal year of the Company in which the Executive’s employment is terminated as
a result of his retirement. After the amount required to be paid to the
Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses and, except as otherwise provided in Section 6.06, Section 6.07 and
Section 6.08 hereof, no further obligation to pay to or provide the Executive
any other benefits.
     6.06 Continuation of Group Medical Insurance Coverage. In the event that:
(a) the Executive’s employment is terminated: (i) by the Company without Cause
(pursuant to Section 3.03); (ii) by the Executive for a reason which constitutes
a Good Reason Termination (within the meaning of Section 3.04(b)); (iii) as a
result of the suffering by the Executive of a Total and Permanent Disability
(pursuant to Section 3.05); or (iv) as a result of the retirement of the
Executive; then (b) the Company shall take such action as may be necessary to
provide that: (i) beginning on the first day following the end of the six
(6) month period which begins on the date immediately following the date on
which the Executive’s employment is terminated for any of the reasons specified
in subsection 6.06(a) above, the Executive shall be entitled, subject to the
following provisions of this Section 6.06, to continue to participate in the
group medical

19



--------------------------------------------------------------------------------



 



insurance plans which are available exempt salaried employees employed by the
Company at the Company’s Buffalo, New York corporate offices for the remainder
of the Executive’s life; and (ii) the Executive’s spouse shall be entitled,
subject to the following provisions of this Section 6.06, to continue to
participate in the group medical insurance plans which are available exempt
salaried employees employed by the Company at the Company’s Buffalo, New York
corporate offices for the remainder of her life. Notwithstanding the foregoing,
the Company shall have no obligation to permit the Executive and his spouse to
participate in such group medical insurance plans unless the Executive pays to
the Company, on a monthly basis, the employee portion of any costs associated
with the maintenance and provision of such benefits by the Company to exempt
salaried employees of the Company’s Buffalo, New York corporate offices (or such
greater or lesser amount as may, from time to time, be required to be
contributed by exempt salaried employees of the Company’s Buffalo, New York
corporate offices toward the cost of maintaining and providing such benefits to
such employees).
     6.07 Obligations Which Survive Termination.
          (a) Nothing in this Agreement shall be deemed to limit the Executive’s
rights to receive or the obligation of the Company to pay or provide for the
Executive and his beneficiaries any retirement or other benefits accrued by the
Executive at any time under the terms of any retirement plans maintained by the
Company which are subject to the requirements of the Employee Retirement Income
Security Act of 1974, as amended, or otherwise intended to satisfy the
requirements of Section 401 of the Internal Revenue Code of 1986, as amended
(the “Code”). In addition, notwithstanding anything to the contrary contained in
this Agreement, in the event that the Executive’s employment is terminated, for
any reason whatsoever, the Company shall continue to be obligated to pay the
Executive the full amount accrued for his

20



--------------------------------------------------------------------------------



 



benefit under the terms of the Gibraltar 401(k) Restoration Plan.
     6.08 Amendment of Outstanding Equity Awards.
          (a) (a) On April 1, 2005, the Company granted the Executive 150,000
restricted stock units under the terms of the Omnibus Plan as a supplement to
the retirement benefits which are available to the Executive under the
retirement plans and programs which the Executive is entitled to participate in
(such award being hereinafter referred to as the “Retirement RSU Award”). The
Company has also, on April 6, 2005, March 1, 2006 and April 27, 2007, granted
the Executive restricted stock units under the terms of the Omnibus Plan in
amounts, respectively, equal to 33,756, 36,671 and 39,728 to carry into effect a
long term incentive compensation award under the LTIP (each of such three awards
being hereinafter referred to individually as an “LTIP Award” and all such
awards being collectively the “LTIP Awards”). The Company and the Executive
intend that the terms of the Retirement RSU Award and the LTIP Awards will be
amended by this Section 6.08 to provide for issuance to the Executive of shares
of common stock of the Company which would not otherwise be issuable to the
Executive upon certain terminations of the Executive’s employment. Accordingly,
notwithstanding the termination of the Executive’s employment, the Company shall
continue to be obligated to issue shares of common stock of the Company to the
Executive (or, in the case of the Executive’s death, to the Executive’s
beneficiary) under the terms of the Retirement RSU Award LTIP Awards, in each
case, as such awards are amended by the provisions of this Section 6.08.
          (b) Notwithstanding anything to the contrary contained in the Omnibus
Plan or the Retirement RSU Award, the Company and the Executive hereby agree
that the Retirement RSU Award shall, by this Section 6.08(b), be deemed and
construed to be amended to the full

21



--------------------------------------------------------------------------------



 



extent necessary to provide that: (i) if the Executive remains in the employ of
the Company until he attains age sixty (60), the Restricted Units (as defined in
the Retirement RSU Award) awarded to the Executive under the terms of the
Retirement RSU Award shall not be forfeited by the Executive for any reason
whatsoever (it being the intent of the Company and the Executive to treat such
Restricted Units as fully vested and nonforfeitable on and as of the date the
Executive attains age sixty (60)); (ii) the Restrictions (as defined in the
Retirement RSU Award) on the Restricted Units awarded to the Executive under the
Retirement RSU Award shall lapse on the earlier of: (A) the date of the
Executive’s death; (B) the end of the six (6) month period which begins on the
first day following the date the Executive terminates his employment under this
Agreement under circumstances such that the termination by the Executive
constitutes a “Good Reason Termination” within the meaning of Section 3.04(b)
hereof; and (C) provided that the Executive has attained at least age sixty
(60), the end of the six (6) month period which begins on the first day
following the date the Executive’s employment with the Company is terminated, by
the Company or by the Executive, for any reason whatsoever, including, but not
limited to, a termination by the Company “for cause” (as defined in the
Retirement RSU Award) and any termination initiated by the Executive; and
(iii) the Executive’s employment with the Company shall only be deemed and
construed to have been terminated by the Company “for cause” if the Executive’s
employment with the Company is terminated for “Cause” as defined above in
Section 3.02 hereof (it being the intent that the “for cause” standard contained
in the Retirement RSU Award shall be the same as the “Cause” standard contained
in this Agreement). Except as provided by the preceding provisions of this
Section 6.08(b), the terms of the Retirement RSU Award shall remain in full
force and effect.
          (c) Notwithstanding anything to the contrary contained in the Omnibus
Plan

22



--------------------------------------------------------------------------------



 



or in any of the LTIP Awards, the Company and the Executive hereby agree that
each of the LTIP Awards shall, by this Section 6.08(c), be deemed and construed
to be amended to the full extent necessary to provide that: (i) if the
Executive’s employment with the Company is terminated by the Executive under
circumstances which constitute a Good Reason Termination within the meaning of
Section 3.04(b) hereof, the Restrictions (as defined in the LTIP Awards) on the
Restricted Units (as defined in the LTIP Awards) which have not lapsed as of the
date the Executive’s employment is terminated, shall lapse on the earlier of:
(A) the date of the Executive’s death; and (ii) the end of the six (6) month
period which begins on the first day following the date the Executive’s
employment is terminated by the Executive under circumstances which cause such
termination to be a Good Reason Termination within the meaning of
Section 3.04(b) hereof; and (ii) the Executive’s employment with the Company
shall only be deemed and construed to have been terminated by the Company “for
cause” if the Executive’s employment with the Company is terminated for “Cause”
as defined above in Section 3.02 hereof (it being the intent that the “for
cause” standard contained in each of the LTIP Awards shall be the same as the
“Cause” standard contained in this Agreement). Except as provided by the
preceding provisions of this Section 6.08(c), the terms of each of the LTIP
Awards shall remain in full force and effect.
ARTICLE 7.
Miscellaneous
     7.01 Amendments. This Agreement may not be amended or modified orally, and
no provision hereof may be waived, except in a writing signed by the parties
hereto.
     7.02 Assignment. This Agreement cannot be assigned by either party hereto
except with the written consent of the other.
     7.03 Prior Agreements. This Agreement shall supersede and replace any and
all prior

23



--------------------------------------------------------------------------------



 



agreements between the Company and the Executive with respect to the subject
matter hereof, whether express or implied, and including specifically, the
Original Employment Agreement and the Current Employment Agreement.
Notwithstanding the foregoing: (a) this Agreement shall not be deemed to
supersede, replace, amend or otherwise modify the terms of the Change in Control
Agreement made by and between the Executive and the Company on April 7, 2005
which agreement shall remain in full force and effect; and (b) except as
otherwise specifically provided by Section 6.08 hereof, this Agreement shall not
be deemed to supersede, replace, amend or otherwise modify the terms of the
Retirement RSU Award or the LTIP Awards. Except as specifically provided herein,
nothing contained in this Agreement shall be construed to constitute a waiver by
the Executive or his beneficiaries of any rights or claims under any existing
pension or retirement plans of the Company.
     7.04 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.
     7.05 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.
     7.06 Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, five (5) business days following the deposit of
any such notice in the U.S. mail system, certified mail or registered mail,
postage prepaid, addressed to the Executive at the address first above written
or if to the Company, at its address first above written. From time to time, any
party hereto may

24



--------------------------------------------------------------------------------



 



designate by written notice any other address or party to which such notice or
communication or copies thereof shall be sent.
     7.07 Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.
     7.08 409A Savings Clause. If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the regulations promulgated thereunder so as to
avoid subjecting the Executive to taxation under Section 409A(a)(i)(A) of the
Code.
     7.09 Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the Executive and the Company have caused this
Agreement to be executed as of the day and year first above written.

            GIBRALTAR INDUSTRIES, INC.
        By:   /s/ Paul M. Murray    /s/ Brian J. Lipke      Name:   Paul M.
Murray   Brian J. Lipke       Title:   Senior Vice President-Human Resources   
     

25